1. This cause came up from Dooly county. The bill of exceptions contained no evidence, nor allusion to it, except a prayer that the brief of evidence filed on the motion for a new trial, may be taken and considered as part of the bill of exceptions. The motion for new trial was upon the grounds that the verdict was contrary to the evidence, etc., and be*553cause the Court allowed Barber and Son’s table of value of Confederate currency, used as evidence; the cause of action arose in this State, in 1863.